 
EXECUTION COPY
GENERAL RELEASE AGREEMENT
 
This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of October 27, 2011,
is entered into by and among Mojo Ventures, Inc., a Delaware corporation
(“MOJO”), Mojo Organics, Inc. (“Mojo Sub”) and SBSI Acquisition Corp., a Nevada
corporation (“SBSI”).  In consideration of the mutual benefits to be derived
from that certain Split-Off Agreement (the “Split-Off Agreement”) by and among
MOJO, SBSI, Mojo Sub and the Buyers named therein, the covenants and agreements
set forth herein and therein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the execution and delivery
hereof, the parties hereto hereby agree as follows:
 
1.    Split-Off Agreement.  This Agreement is executed and delivered pursuant to
the requirements of Sections 10.3 and 10.4 of the Split-Off Agreement as a
condition precedent to the closing of the Split-Off Agreement (the “Closing”).
 
2.    Release and Waiver by SBSI.  For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, SBSI, on behalf of itself and its
assigns, representatives and agents, if any, hereby covenants not to sue and
fully, finally and forever completely releases MOJO and Mojo Sub, along with
each of their present, future and former officers, directors, stockholders,
members, employees, agents, attorneys and representatives (collectively, the
“MOJO Released Parties”), of and from any and all claims, actions, obligations,
liabilities, demands and/or causes of action, of whatever kind or character,
whether now known or unknown, which SBSI has or might claim to have against the
MOJO Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by SBSI arising from, relating
to, or in any way connected with, any fact, event, transaction, action or
omission that occurred or failed to occur on or prior to the date of the
Closing, in each case except as otherwise provided in the Split-Off Agreement.
 
3.    Release and Waiver by MOJO.  For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, MOJO, on behalf of itself and its
assigns, representatives and agents, if any, hereby covenants not to sue and
fully, finally and forever completely releases SBSI, along with its present,
future and former officers, directors, stockholders, members, employees, agents,
attorneys and representatives (collectively, the “SBSI Released Parties”), of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which MOJO has or might claim to have against the SBSI Released Parties for any
and all injuries, harm, damages (actual and punitive), costs, losses, expenses,
attorneys’ fees and/or liability or other detriment, if any, whenever incurred
or suffered by MOJO arising from, relating to, or in any way connected with, any
fact, event, transaction, action or omission that occurred or failed to occur on
or prior to the date of the Closing, in each case except as otherwise provided
in the Split-Off Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
4.    Release and Waiver by Mojo Sub.  For and in consideration of the covenants
and promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, Mojo Sub on behalf of itself and
its assigns, representatives and agents, if any, hereby covenants not to sue and
fully, finally and forever completely releases the SBSI Released Parties of and
from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown
which Mojo Sub has or might claim to have against the SBSI Released Parties for
any and all injuries, harm, damages (actual and punitive), costs, losses,
expenses, attorneys’ fees and/or liability or other detriment, if any, whenever
incurred or suffered by Mojo Sub arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur on or prior to the date of the Closing, in each case except
as otherwise provided in the Split-Off Agreement.
 
5.     Additional Covenants and Agreements.
 
(a) Each of SBSI, on the one hand, and MOJO and Mojo Sub, on the other hand,
waives and releases the other from any claims that this Agreement was procured
by fraud or signed under duress or coercion so as to make this Agreement not
binding.
 
(b) Each of the parties hereto acknowledges and agrees that the releases set
forth herein do not include any claims the other party hereto may have against
such party for such party’s failure to comply with or breach of any provision in
this Agreement or the Split-Off Agreement.
 
(c) Notwithstanding anything contained herein to the contrary, this Agreement
shall not release or waive, or in any manner affect or void, any party’s rights
and obligations under the Split-Off Agreement.
 
 (d)           Notwithstanding anything contained herein to the contrary, this
Agreement shall not release or waive, or in any manner affect or void, any
claims, actions, obligations, liabilities, demands and/or causes of action
arising out of a party’s fraud or willful misconduct.
 
5.           Modification.  This Agreement cannot be modified orally and can
only be modified through a written document signed by all parties.
 
6.           Severability.  If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.
 
7.           Expenses.  The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Further Acts and Assurances.  Each party hereto agrees that it will
act in a manner supporting compliance, including compliance by their respective
Affiliates, with all of their respective obligations under this Agreement and,
from time to time, shall, at the request of any other party hereto, and without
further consideration, cause the execution and delivery of such other
instruments of release or waiver and take such other action or execute such
other documents as such party may reasonably request in order to confirm or
effect the releases, waivers and covenants contained herein, and, in the case of
any claims, actions, obligations, liabilities, demands and/or causes of action
that cannot be effectively released or waived without the consent or approval of
other persons or entities that is unobtainable, to use its best reasonable
efforts to ensure that the MOJO Released Parties or SBSI Release Parties, as the
case may be, receive the benefits thereof to the maximum extent permissible in
accordance with applicable law or other applicable restrictions, and shall
perform such other acts which may be reasonably necessary to effectuate the
purposes of this Agreement.  For the purposes of this Agreement, an “Affiliate”
is a person or entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
another specified person or entity.
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
10.           Entire Agreement. This Agreement and the Split-Off Agreement
constitute the entire understanding and agreement of MOJO, Mojo Sub and SBSI and
supersede prior understandings and agreements, if any, among or between any of
them with respect to the subject matter of this Agreement, other than as
specifically referenced herein. This Agreement does not, however, operate to
supersede or extinguish any confidentiality, non-solicitation, non-disclosure or
non-competition obligations owed by any party hereto to any other party hereto
under any prior agreement.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.
 

 
MOJO VENTURES, INC.
         
 
By:
/s/ Peter Scalise III      
Name:  Peter Scalise III
   
Title:    CEO
                   
MOJO ORGANICS, INC.
            By:   /s/ Glenn Simpson     
Name:  Glenn Simpson
Title:    President and CEO
                   
SBSI ACQUISITION CORP.
            By:  /s/ Peter Scalise III       
Name:  Peter Scalise III
Title:    CEO
 

 
 
4

--------------------------------------------------------------------------------

 